HAMITER, Justice.
Before us presently is a motion to dismiss the appeal.
Plaintiff instituted this suit to recover on a life insurance policy, issued to his son, in which he was the named beneficiary. It was dismissed on an exception of no cause of action, and this appeal followed.
On December 9, 19S6, after the transcript was lodged here, appellant (plaintiff) died. Thereafter, on February 14, 1958, upon a showing of such death and an allegation that decedent’s legal representative was unknown, appellee applied for and obtained an order in accordance with Rule XIV, Section 3, of the Rules of this Court.
This rule provides that on the death of one of the parties to an appeal the opposing litigant may obtain an order of this court summoning the legal representative of the decedent to appear and become a party to the suit. It further recites that if the legal representative .be unknown the order shall be addressed merely to decedent’s legal representative or representatives and “ * * * shall be published three times, for sixty days, at intervals of at least fifteen days, in a daily newspaper published in New Orleans, and also in a newspaper published in the parish in which the case was tried; and, in default of an appearance of the legal representative of the deceased party within sixty days after the first publication, and on proof of such notice and publication, any party to the appeal may have the appeal dismissed or heard and disposed of, as in other cases.”
*469In the instant case appellee has made due proof of proper notice and publication of the order obtained pursuant to the discussed rule, and it has moved that the appeal be dismissed. Since no legal representative of the decedent has appeared in answer to such order we shall, in accordance with the mentioned rule, dismiss the appeal.
For the reasons assigned the appeal is dismissed.